DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 22 and 24-29 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 4-9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Presumably this is a typo and claims 22-29 should be dependent on claim 21, not on claim 1.  Examiner will assume this for examination purposes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 and 24-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., US PGPub 2018/0305182 in view of Zhao, US PGPub 2019/0047821.

    PNG
    media_image1.png
    371
    463
    media_image1.png
    Greyscale

Regarding claim 21, Zhao et al. discloses an elevator load bearing member (16), comprising: a unidirectional weave of a plurality of load bearing fibers (42,46) including at least a first material (material of 42) and a second material (material of 46), a melting point of the first material is higher than a melting point of the second material (see [0041] – when cord is heated second fiber melts to impregnate first fiber), wherein the plurality of load bearing fibers (42,46) are bonded together by at least some of the second material (as described above) that is at least partially melted (as described in [0042]; and a coating (44, 28) over the plurality of load bearing fibers (42,46), the coating having a rectangular cross section (see fig 2) defining a width (26)of the elevator load bearing member (16).  Zhao et al. does not specify that the sheet of load bearing members is continuous and extends across a majority of the width. 

    PNG
    media_image2.png
    172
    490
    media_image2.png
    Greyscale

Zhao teaches a similar elevator load bearing member wherein the sheet of load bearing members (24) is continuous and extends across a majority of the width (26) – see fig 2.  It would have been obvious to provide the continuous sheet described by Zhao in the system disclosed by Zhao et al., in order to improve the belt strength and reduce the bending radius to allow for lower profile machine rooms.  
Regarding claim 22, Zhao et al. in view of Zhao discloses the elevator load bearing member (16) of claim 21, wherein the first material (as described above) comprises a first type of polymer (see [0037]); the second material (as described above) comprises a second type of polymer (see [0037]); at least some of the load bearing fibers (42) comprise the first type of polymer (as described above); and at least some others of the load bearing fibers (46) comprise the second type of polymer (as described above).
Regarding claim 24, Zhao et al. in view of Zhao discloses the elevator load bearing member (16) of claim 21, wherein the coating (44, 28) comprises a jacket (28, see [0034]) that defines a traction surface (30) of the elevator load bearing member (16).
Regarding claim 25, Zhao et al. in view of Zhao discloses the elevator load bearing member (16) of claim 24, wherein the jacket (28) comprises a thermoplastic material (see [0034]); and the coating (44) comprises an adhesive (see [0038]) between the thermoplastic material (as described above) and at least some of the load bearing fibers (46,46).
Regarding claims 26-28, Zhao et al. in view of Zhao discloses the elevator load bearing member (16) of claim 21 but does not specify the ratio of the first material to the second material.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ the specified ratios since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified ratios in order to optimize the strength and durability of the belt for a specific elevator application.  
Regarding claim 29, Zhao et al. in view of Zhao discloses the elevator load bearing member (16) of claim 21, wherein the first material comprises (as described above) at least one of carbon, liquid crystal polymer, aramid, polyhydroquinone-diimidazopyridine, polybenzimidazole, polypyridobisimidazole and polybenzoxazole; and the second material (as described above) comprises at least one of ultrahigh molecular weight polyethylene and ultrahigh molecular weight polypropylene (see [0037]). 

Allowable Subject Matter
Claims 1-2 and 4-9 are allowable for the reasons identified in the office action dated 9/2/2022.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 23 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 23, including every structural element recited in the claims, especially, the configuration wherein at least some of the load bearing fibers comprise the first material and the second material.
None of the references of the prior art teach or suggest the elements of the elevator belt as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator belt in the manner required by the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654